                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                              5:19-cv-17-MOC-DCK

THE TRAVELERS INDEMNITY             )
CO. OF AM. as subrogee of CVB,      )
d/b/a Malouf,                       )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
                                    )                     ORDER
SCHWARZ & SCHWARZ, LLC, et al., )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER comes before the Court on a Motion to Dismiss filed by Defendant

Schwarz & Schwarz, LLC, (Doc. No. 7).

       Plaintiff filed this action on February 15, 2019. (Doc. No. 1). On March 26, 2019,

Defendant filed the pending motion to dismiss. (Doc. No. 7). While the motion to dismiss was

pending, Plaintiff filed an Amended Complaint. (Doc. No. 13). Because Plaintiff has filed an

Amended Complaint, the pending motion to dismiss the original Complaint is now moot.

       IT IS THEREFORE ORDERED that:

       (1) The pending Motion to Dismiss filed by Defendant Schwarz & Schwarz, LLC, (Doc.

          No. 7), is hereby terminated as moot.




                                                       Signed May 6, 2019




                                                                                               1
